          Case 2:20-cv-01361-JHE Document 18 Filed 06/09/21 Page 1 of 8                                    FILED
                                                                                                  2021 Jun-09 PM 02:39
                                                                                                  U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 HOLLIS SHAFFER,                                   )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )    Case No.: 2:20-cv-01361-JHE
                                                   )
 BRIDGEWAY SERVICES, LLC.,                         )
                                                   )
         Defendant.                                )

                          MEMORANDUM OPINION AND ORDER

       On February 24, 2021, Defendants Bridgeway Services, LLC (“Bridgeway”) and Kerry

Mataya (“Mataya,” and collectively with Bridgeway, “Defendants”) moved for leave to amend

their answer to the complaint, seeking to assert a statute of limitations defense. (Doc. 14). Plaintiff

Hollis Shaffer (“Shaffer”) opposes that motion, (doc. 16), and Defendants have filed a reply in

support, (doc. 17). For the reasons stated more fully below, the motion is GRANTED IN PART

and DENIED IN PART.

                                             Background

       According to the complaint, Shaffer was employed by Defendants as an administrative

assistant and consultant for education programs and after-school operations in Jefferson County

and surrounding counties. (Doc. 1 at 3-4). Bridgeway is a company that provides education and

related services for autistic individuals in Jefferson County, and Mataya is Bridgeway’s founder.

(Id. at 4-5). Shaffer worked for Defendants from approximately May 2013 until September 14,

2018. (Id. at 6). During that time, Defendants did not provide Shaffer time and a half pay for

overtime hours he worked. (Id. at 6-8).
          Case 2:20-cv-01361-JHE Document 18 Filed 06/09/21 Page 2 of 8




       Shaffer’s complaint asserts two counts: (1) an FLSA claim for unpaid overtime and/or

minimum wages, alleging Defendants’ violation was willful, (id. at 12-15), and (2) a breach of

contract claim, (id. at 15-17).

                                               Analysis

       In their motion, Defendants state that “upon further investigation of the Plaintiff’s claims,”

they wish to amend their answer to include as a defense that Shaffer’s claims are barred by the

statute of limitations. (Doc. 14 at 1).

       The scheduling order in this case provides that “all pleadings must be amended without the

leave of Court by December 30, 2020.” (Doc. 13 at 1) (emphasis in original). That deadline had

passed as of February 24, 2021, the date of Defendants’ motion. A party not entitled to amend as

a matter of course “may amend its pleading only with the opposing party’s written consent or the

court’s leave,” which the court “should freely give . . . when justice so requires.” FED. R. CIV. P.

15(a)(2). District courts have “broad discretion to grant or deny leave to amend.” Forbus v. Sears

Roebuck & Co., 30 F.3d 1402, 1405 (11th Cir. 1994) (citing Foman v. Davis, 371 U.S. 178, 182

(1962)). “In the absence of undue delay, bad faith, dilatory motive or undue prejudice, leave to

amend is routinely granted.” Id. (citing Foman, 371 U.S. at 182).

       Shaffer raises four objections to the amendment.         First, Shaffer states the proposed

amended answer does not comply with Federal Rule of Civil Procedure 8(b), which requires a

party to “state in short and plain terms its defense to each claim asserted against it.” (Doc. 16 at

4-5). In relevant part, the proposed amended answer asserts:

       2. The Plaintiff’s claim is barred by the statute of limitations based on further
       investigation of the Plaintiff’s claims.

       3. 29 U.S.C. § 255(a) provides that an action for unpaid minimum wages or unpaid
       overtime compensation must be commenced within two years after the cause of
                                                     2
          Case 2:20-cv-01361-JHE Document 18 Filed 06/09/21 Page 3 of 8




       action accrued except a cause of action arising out of a willful violation must be
       commenced within three years after the cause of action accrued.

       4. The Defendants amend their previous answer to reflect that the Plaintiff’s claim
       of unpaid wages and unpaid overtime compensation is barred by the statute of
       limitations.

(Doc. 14-1 at 1-2, ¶¶ 2-4). This is entirely unlike Cano v. S. Fla. Donuts, Inc., No. 09-81248-CIV-

RYSKAMP, 2010 WL 326052 (S.D. Fla. Jan. 21, 2010), the non-binding case Shaffer cites in

opposition, (see doc. 16 at 4-5). In that case, the court struck defenses that did not specify which

of the plaintiffs’ two counts they were intended to oppose, “leaving Plaintiffs unable to determine

which of the affirmative defenses are being asserted as to which count,” as well as other defenses

that did not provide notice to the plaintiffs of how the defense applied. Id. at *2-3. Here, Shaffer

knows what defense Defendants intend to assert and to which claim the defense is intended to

apply. The defense as stated in the proposed amended complaint complies with Rules 8(b).

       Shaffer’s second objection is that Defendants have not shown good cause for the

amendment. Shaffer highlights language in the scheduling order stating it governs the proceedings

“unless modified for good cause shown.” (Doc. 16 at 2) (quoting doc. 13 at 1). Based on this,

Shaffer argues Defendants have not shown good cause for their amendment. (Doc. 16 at 6-9).

“Good cause” is not the standard for amending a pleading; it is the standard for modifying a

scheduling order under Rule 16. See FED. R. CIV. P. 16(b)(4) (“A schedule may be modified only

for good cause and with the judge’s consent”); Sosa v. Airprint Systems, Inc., 133 F.3d 1417, 1418

(11th Cir.1998) (under Rule 16(b)(4), a scheduling order should not be modified “unless the

schedule cannot be met despite the diligence of the party seeking the extension”). To be fair,

Defendants also referenced Rule 16(b)(4) in their motion. (See doc. 14 at 2). That does not mean

it applies. The undersigned’s standard scheduling order included in the “Civil Forms” portion of


                                                     3
            Case 2:20-cv-01361-JHE Document 18 Filed 06/09/21 Page 4 of 8




his website includes language stating: “No causes of action, defenses, or parties may be added

after [Click here to enter a date] as to plaintiff(s)and [Click here to enter a date] as to defendant(s).”

See    https://www.alnd.uscourts.gov/sites/alnd/files/JHE%20Civil%20Scheduling%20Order.pdf.

By contrast, the parties’ Rule 26(f) report indicates “the Parties propose that all pleadings must be

amended by [sic] without the leave of court by December 30, 2020.” (Doc. 10 at 1). This deadline,

including language that mirrors the parties’, is memorialized in the scheduling order.1 (Doc. 13 at

1). Had the parties chosen to set an outer limit for amended pleadings, the undersigned would

have incorporated that into the scheduling order. They did not, instead choosing to modify the

court’s standard language and set a deadline solely for amendments that do not require leave of

court (i.e., amendments as a matter of course under Rule 15(a)(1)). Accordingly, the amendment

is not a modification of the scheduling order requiring a showing of good cause.

        The remainder of Shaffer’s argument on this point is (1) an apparent discovery dispute that

is not properly before the court and (2) an argument that Defendants have waived the right to assert

a statute of limitations defense by not including it in their answer. (Doc. 16 at 8-9). The

undersigned only addresses the latter of these. It is true that under Rule 8(c) of the Federal Rules

of Civil Procedure, the affirmative defense of the statute of limitations must be asserted in a party’s

responsive pleading. See FED. R. CIV. P. 8(c). Shaffer asserts, with no authority to support it, that

because the original answer did not include affirmative defenses, “[a]mended answers may not be

used to correct Defendants’ Counsel’s failure to plead applicable affirmative defenses when

Defendants responded to Plaintiff’s complaint.” (Id. at 8). Defendants point to Hargett v. Valley




        1
         If the undersigned misinterpreted the parties’ intention, neither side brought this to the
court’s attention.
                                                    4
           Case 2:20-cv-01361-JHE Document 18 Filed 06/09/21 Page 5 of 8




Fed. Sav. Bank, 60 F.3d 754, 762 (11th Cir. 1995), a case in which the Eleventh Circuit found the

same argument to be “meritless.” (Doc. 17 at 2-3). In that case, the district court allowed a

defendant to amend its answer to incorporate a statute of limitations defense through a motion filed

more than five months after its first amended answer (which did not include the defense) and more

than nine months after the complaint was filed. 60 F.3d at 758-59. The Eleventh Circuit looked

to the Rule 15(a) standard, concluding the amendment caused neither prejudice to the plaintiff nor

delay. Id. at 762-63. And the court specifically noted that whether or not a party has omitted the

affirmative defense of the statute of limitations in its answer, “the defense is not waived if the

litigant includes it in the pretrial order,” which has the effect of amending the pleadings. (Id. at

63) (citation omitted).   Shaffer’s argument is not tenable in light of contradictory binding

authority.2 See also Joplin v. Bias, 631 F.2d 1235, 1237 (5th Cir. Unit A 1980) (affirming district

court’s decision to permit amendment, a year and a half after original answer, asserting statute of

limitations defense).

       Next, Shaffer contends the motion to amend fails to comply with the undersigned’s orders.

(Doc. 16 at 10-11). Shaffer points to the following violations: (1) failure by Defendants to confer

with Shaffer prior to filing the motion; (2) failure to indicate whether the motions is opposed or

unopposed; and (3) the untimeliness of the motion, as it was filed after the December 30, 2020

deadline for amended pleadings without leave of court. (Id.). The first of these is inapplicable,

because it only applies to discovery disputes. (See doc. 12 at 1-3) (describing prerequisites to




       2
         Shaffer further notes that “[c]ourts ‘generally lack the ability to raise an affirmative
defense sua sponte.’” (Doc. 16 at 8-9) (citing Cutler Bay Apartments, LLC v. Bank of America,
N.A., 805 F. App’x 996. Defendants are attempting to raise the defense by amendment to their
answer, so this principle is irrelevant.
                                                   5
          Case 2:20-cv-01361-JHE Document 18 Filed 06/09/21 Page 6 of 8




“filing any motion regarding a discovery dispute”). The second is a technical violation of the

initial order, but not one that appears to have had any tangible consequences. The initial order

indicates that motions that fail to comply “may be stricken.” Although the undersigned reminds

the parties that they must indicate whether motions are opposed or unopposed, the undersigned

will not exercise the discretion to strike the instant motion given its nature and the fact that Shaffer

almost certainly intended to oppose it all along. The third “violation” is not actually a violation at

all. For the reasons explained above, the amendment is not untimely under the scheduling order.

       Finally, Shaffer argues the amendment would be prejudicial. (Doc. 11-13). This is closer

to the mark in that it addresses the Rule 15(a)(2) standard. Shaffer’s argument is that Defendants’

allegation of an “investigation” into his claims is unsupported, and in any case, Defendants waited

“months after filing their responsive pleading” to move for leave to amend. (Id. at 12). This is

presumably also an argument that Defendants delayed too long in moving to amend. Further,

Shaffer indicates that he has begun the process of discovery and it would be prejudicial for the

amendment to be permitted “after allowing Plaintiff to spend months in preparation of proving his

claims.” (id. at 12). Defendants respond that the case is early in litigation and they filed their

motion shortly after Shaffer served discovery on them (January 29, 2021), and prior to their

deadline to respond to discovery. (Doc. 17 at 3-5).

       The undersigned finds allowing the amendment would cause Shaffer minimal prejudice, if

any. Under the scheduling order, discovery is not due to be completed until September 3, 2021.

(Doc. 13 at 2). Shaffer has known Defendants’ statute of limitations defense was in the picture

since February 24, 2021, so it is not an unfair surprise to him given the length of the discovery

period remaining and the discovery remaining to be conducted. See, e.g., Columbus Bank & Tr.

Co. v. McKenzie Trucking & Leasing LLC, No. 4:07-CV-189 (CDL), 2009 WL 3526648, at *5
                                                       6
          Case 2:20-cv-01361-JHE Document 18 Filed 06/09/21 Page 7 of 8




(M.D. Ga. Oct. 23, 2009) (finding prejudice when depositions would have to be re-taken and

motions re-filed as the result of a late amendment). This is much more notice than the plaintiff

received in Hargett, where the Eleventh Circuit found no prejudice or delay from a statute of

limitations defense asserted immediately before the pretrial conference. See Hargett, 60 F.3d at

762-63. See also Blonder-Tongue Laboratories, Inc., v. University of Illinois Foundation, 402

U.S. 313, 350 (1971) (observing that the purpose of requiring a defendant to plead an affirmative

defense in the answer “is to give the opposing party notice of the [defense] and a chance to argue,

if he can, why the imposition of [the defense] would be inappropriate.”). Furthermore, there is no

indication Defendants delayed in seeking to assert the defense to try to obtain a tactical advantage.

       Considering the above, the undersigned finds Defendants should be permitted to amend

their answer to assert the defense. However, the amended answer Defendants have proposed is

unsuitable for filing for reasons unrelated to the statute of limitations defense. As proposed, the

amended complaint incorporates the entirety of the previous answer in a single paragraph, (see

doc. 14-1 at 1, ¶ 1), and includes arguments relevant to leave to amend but irrelevant to Shaffer’s

claims, (see id. at 2, ¶¶ 5-7). Defendants will be required to file a single, self-contained answer,

including the paragraphs relevant to the statute of limitations defense and omitting the irrelevant

paragraphs.

                                              Conclusion

       For the reasons stated above, Defendants’ motion is DENIED to the extent that they are

not permitted to file their proposed amended answer. However, it is GRANTED IN PART to the

extent that Defendants may file an amended answer asserting the statute of limitations defense,

consistent with the above instructions. Defendants’ amended answer is due by June 16, 2021.



                                                     7
  Case 2:20-cv-01361-JHE Document 18 Filed 06/09/21 Page 8 of 8




DONE this 9th day of June, 2021.



                                   _______________________________
                                   JOHN H. ENGLAND, III
                                   UNITED STATES MAGISTRATE JUDGE




                                       8
